      Case 4:19-cv-00800-O Document 25 Filed 03/09/20            Page 1 of 3 PageID 626



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

                                                )
 DATA MARKETING PARTNERSHIP, LP,                )
 et al.,                                        )
                                                )
          Plaintiffs,                           )
                                                ) Civil Action No. 4:19-cv-00800-O
 v.                                             )
                                                )
 UNITED STATES DEPARTMENT OF                    )
 LABOR, et al.,                                 )
                                                )
          Defendants.                           )
                                                )

              DEFENDANTS’ CROSS-MOTION FOR SUMMARY JUDGMENT

         Pursuant to Fed. R. Civ. P. 56 and the Court’s February 17, 2020 Scheduling Order, ECF

No. 19, Eugene Scalia, Secretary of the U.S. Department of Labor, the U.S. Department of Labor,

and the United States (collectively, “Defendants”), cross-move for summary judgment in the

above-captioned action on the grounds stated in Defendants’ accompanying brief, which sets forth

the matters required by Local Rule 56.3(a). Defendants’ combined brief in support of Defendants’

cross-motion for summary judgment and in opposition to Plaintiffs’ motions for summary

judgment and for temporary restraining order and preliminary injunction, and a proposed order are

submitted herewith.
   Case 4:19-cv-00800-O Document 25 Filed 03/09/20    Page 2 of 3 PageID 627



Dated: March 9, 2020                  Respectfully submitted,

                                      JOSEPH H. HUNT
Of Counsel:                           Assistant Attorney General

KATE S. O’SCANNLAIN                   BRAD P. ROSENBERG
Solicitor of Labor                    Assistant Director
                                      Civil Division, Federal Programs Branch
G. WILLIAM SCOTT
Associate Solicitor                   /s/ Galen N. Thorp
                                      GALEN N. THORP (VA Bar # 75517)
GLENN M. LOOS                         Senior Counsel
Counsel for Litigation                United States Department of Justice
                                      Civil Division, Federal Programs Branch
KATRINA LIU                           1100 L Street NW
Trial Attorney                        Washington, D.C. 20530
United States Department of Labor     Tel: (202) 514-4781 / Fax: (202) 616-8460
Office of the Solicitor               galen.thorp@usdoj.gov

                                      Counsel for Defendants




                                      2
   Case 4:19-cv-00800-O Document 25 Filed 03/09/20                     Page 3 of 3 PageID 628



                                   CERTIFICATE OF SERVICE

        On March 9, 2020, I electronically submitted the foregoing document with the clerk of

court for the U.S. District Court, Northern District of Texas, using the electronic case filing system

of the court. I hereby certify that I have served all parties to this action electronically or by another

manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                                                /s/ Galen N. Thorp
                                                                GALEN N. THORP




                                                   3
